Citation Nr: 1428618	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  07-21 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a compensable evaluation for bilateral maculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to August 1997. 

This matter came before the Board of Veterans Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2006, the RO denied claims of entitlement to service connection for asthma, and a left shoulder disability, and denied claims for increased/compensable ratings for service-connected degenerative joint disease, lumbosacral spine, L5-S1, hiatal hernia with peptic ulcer disease and gastroesophageal reflux, degenerative joint disease, left knee, degenerative joint disease, right knee, right shoulder impingement syndrome, bilateral hearing loss, bilateral maculopathy, epididymitis, residuals, fracture, left radial neck, residuals, recurrent right ankle sprains, and hemorrhoids.  In December 2006, the RO denied a claim for service connection for prostate cancer. 

In June 2009, the Veteran was afforded a videoconference hearing before an Acting Veterans Law Judge (AVLJ).  In July 2013 the Veteran was advised that the AVLJ who conducted his hearing was no longer employed by the Board.  He was provided the opportunity to request another hearing before a Veterans Law Judge (VLJ).  In July 2013 he responded that he did not wish to appear at another hearing.

In an October 2012 decision, the Board denied service connection for prostate cancer.  The issues of entitlement to service connection for asthma, and a left shoulder disability, and increased/compensable ratings for service-connected degenerative joint disease, lumbosacral spine, L5-S1, hiatal hernia with peptic ulcer disease and gastroesophageal reflux, degenerative joint disease, left knee, degenerative joint disease, right knee, right shoulder impingement syndrome, bilateral hearing loss, bilateral maculopathy, epididymitis, residuals, fracture, left radial neck, residuals, recurrent right ankle sprains, and hemorrhoids, were remanded for additional development.  While the appeal was in remand status, service connection was granted for asthma and a left shoulder disability; accordingly, the Board need not further address those claims for service connection.

In a January 2013 rating decision, agency of original jurisdiction (AOJ) granted service connection for asthma, rotator cuff tendinitis of the left shoulder, and limitation of extension of the forearm; and granted higher ratings for recurrent right ankle sprain and right shoulder impingement syndrome, effective December 6, 2012.  As these increased awards did not constitute complete grants of the benefits sought, the issues remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In a December 2013 decision, the Board denied entitlement to higher ratings for degenerative joint disease of the lumbosacral spine, hiatal hernia with peptic ulcer disease and gastroesophageal reflux, degenerative joint disease of the left knee, degenerative joint disease of the right knee, right shoulder impingement syndrome, bilateral hearing loss disability, epididymitis, residuals of fractured left radial neck, residuals of recurrent right ankle sprain, and hemorrhoids.  The instant issue was again remanded for development.


FINDING OF FACT

Bilateral maculopathy is not productive of decreased visual acuity, field loss, or pain.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral maculopathy have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.383, 4.1-14 (2013); 38 C.F.R. § 4.84a , DCs 6099-6011, 6011-6079 (effective prior to December 10, 2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

A January 2005 letter discussed the evidence necessary to support a claim for service connection.  The evidence of record was discussed and the Veteran was advised of the allocation of duties between himself and VA.  In March 2006 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 Sc.D. 1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield at 1333-34.  

With respect to VA's duty to assist, the Board notes that identified records have been associated with the claims file.  The Veteran was afforded VA examinations.  The Board finds that the examinations are adequate in that the examiners reviewed the Veteran's pertinent history, interviewed the Veteran, and conducted physical examinations prior to rendering their conclusions.  Neither the appellant nor his representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

The Veteran also provided testimony at a 2009 hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issues on appeal were explained during the hearing.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  Moreover, to the extent that there was any error, the Board notes that the Veteran was afforded the opportunity for another hearing but declined.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2013); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7. 

A January 2005 VA treatment record reflects a diagnosis of presbyopia.  Visual acuity was noted to be 20/40 bilaterally.

In April 2005, a VA provider noted retinal pigmented epithelium (RPE) pigment dropout.  

On VA examination in July 2005, the Veteran's history was reviewed.  The examiner noted that photographs of the Veteran's retinas taken over the years suggested that there had been no change or progression in the appearance of the peripheral retinal drusen since service.  He indicated that there were no periods of incapacitation due to eye disease and no history of glaucoma.  The Veteran complained of glare and indicated that he was not under treatment.  His corrected visual acuity was 20/20 near and 20/25 far bilaterally.  The diagnosis was peripheral retinal drusen and RPE changes bilaterally, with symmetrical appearance sparing the foveal areas and temporal macula.  The examiner concluded that the disability had no significant occupational effects, and no effect on daily activities.  

On VA examination in October 2007, the Veteran's history was reviewed.  The examiner noted that the Veteran first complained of pain in 1975, and that the complaints had continued.  The Veteran reported current symptoms of pain and glare.  The examiner noted that there were no periods of incapacitation due to eye disease, and no history of congestive or inflammatory glaucoma.  Corrected visual acuity was measured as 20/25 far and 20/23 near for the right eye and as 20/25 far and 20/25 near for the left.  Accommodation was normal and there was no visual field defect or nystagmus.  The eyelids were normal.  Fundoscopic examination revealed peripheral macular drusen, confluent and flat bilaterally, and early pigmentary changes near the fovea on the left.  There were drusen around the arcades bilaterally.  The diagnosis was retinal drusen bilaterally.  The examiner noted that there were no significant occupational effects and no effects on usual daily activities.  He also diagnosed intermittent eye pain, but indicated that it had no significant occupational effect.  He noted that the Veteran had experienced retinal drusen for more than 30 years.  He indicated that it was not macular degeneration, but might be a hereditary disorder.  He further noted that it was not then affecting the Veteran's vision bilaterally, and that it was not related to the Veteran's complaints of photosensitivity and intermittent eye pain.  He indicated that he had no etiology for the pain complaints, and that photosensitivity had no physical basis on examination.

 On VA examination in December 2012, the diagnoses were glaucoma, cataract, and retinal drusen.  Corrected near and far visual acuity was 20/40 or better bilaterally.  The examiner noted that there was no visual field defect.  

On subsequent VA examination in February 2014, the same examiner reviewed the Veteran's history and noted that the previous examinations supported a diagnosis of peripheral macular drusen having a congenital etiology, as such could not be acquired.  She further indicated that age related central macular degeneration was unrelated to service and was a separate condition from the congenital macular drusen.  She noted that visual acuity was slightly impaired by the macular degeneration and visual field contraction was caused by glaucoma.  

While this appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to December 10, 2008, the revised criteria are not for application in his case.  The Board notes that the amendment allows for a veteran to request a review of an eye disability under the revised criteria irrespective of whether a veteran's disability has increased since the last review.  Id.   No such request has been made in this case.  For these reasons, the Board will consider the previous rating schedule in effect prior to December 10, 2008, in evaluating the Veteran's eye disability.

The Veteran's eye disability is evaluated as noncompensably disabling under DC 6099-6011 as analogous to retina, localized scars, atrophy, or irregularities of, centrally located, with irregular, duplicated enlarged or diminished image. In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013). 

Under Diagnostic Code 6009, eye injury, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  Minimum rating during active pathology is 10 percent.  38 C.F.R. 4.84a, Diagnostic Code 6009 (2008).

The severity of visual acuity loss is determined by applying the criteria set forth in the Ratings for Central Visual Acuity Impairment.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a (Diagnostic Codes 6061 to 6079) (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  

Having carefully reviewed the record pertaining to this claim, the Board concludes that a compensable evaluation is not warranted for the Veteran's bilateral maculopathy.  In this regard, the evidence demonstrates that there is no impairment of visual acuity, field loss, or pain associated with this disability.  While decreased visual acuity is shown in the record, VA examiners have attributed this to macular degeneration rather than the service-connected maculopathy.  The October 2007 VA examiner specified that the retinal drusen was a hereditary disorder and did not affect the Veteran's vision.  He further noted that the service-connected disability was not related to complaints of photosensitivity or pain.  The February 2014 examiner indicated that visual acuity was slightly impaired by macular degeneration, which was not related to service, and was a separate condition from the congenital macular drusen.  In sum, there is no indication of active pathology associated with the Veteran's service-connected bilateral maculopathy which would warrant the assignment of a compensable evaluation.  As such, the Board concludes that the current noncompensable evaluation is appropriate.

The Board acknowledges that the Veteran is competent to report that his disability is worse.  The Board, however, concludes that the more probative evidence consists of that prepared by neutral skilled medical providers, who have stated that there is no impairment of visual acuity, field loss, or pain associated with the service-connected disability.  Therefore, the Board concludes that the evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected bilateral maculopathy.  The evidence demonstrates that the Veteran's reported symptomatology, including pain and decreased visual acuity, is accounted for by other, nonservice-connected disabilities.  Thus, the Board determines that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating for bilateral maculopathy is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


